DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Limitation of claim 10 is a substantial duplicate of limitation of claim 1 as it has been amended and from which claim 10 depends.  Applicant is advised that should claim 1 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as consisting of a substantial duplicate limitation thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 8,939,691 to Tseng.
Tseng ‘691 teaches limitations for a “structure conducive to reduction of fastening element height” -  as shown, “comprising: a fastener” – as shown, “having a head portion” – including 21, “a fastening portion” – including 23, “a rod portion” – including 22, “a resilient component” – including 24, “and a resilient component placement portion” – the space for housing the spring, “and a body portion movably fitted to the fastener” – including 1, “wherein the resilient component placement portion is a dent portion which is formed inside the fastening portion, the resilient component is placed within the resilient component placement portion” – prior art illustrates a ‘dent portion’, i.e., the shaft portion which is radially reduced relative to the head thereby forming a portion which is a ‘dent’  as broadly recited.  Claims in a pending application should be given their broadest reasonable interpretation.  In re Pearson, 181 USPQ 641 (CCPA 1974)., “one end of the resilient component abutting against the body portion, and the other end of the resilient component abutting against the resilient component placement portion” – as shown, “a first object and a second object are fastened by the fastening portion in a radial direction” – 4 and 5 as shown and described.
As regards claim 5, reference teaches further limitation of “when the resilient component retracts, the resilient component placement portion nullifies retraction height of the resilient component” – as shown.
As regards claim 6, reference teaches further limitation of “the rod portion is partially placed within the resilient component placement portion” – as shown.
As regards claim 7, reference teaches further limitation of “the rod portion is partially placed within a dent recess, dent hole or dent portion of the resilient component placement portion” – as shown wherein the spring and rod portion is received within the spring which occupies space of the resilient component placement portion as shown.
As regards claim 8, reference teaches further limitation of “the head portion is a vertically movable pull member, rotatable operable member, or laterally movable sliding member” – as shown and described wherein a user applies pulling force to 21 via 3.
As regards claim 9, reference teaches further limitation of “wherein motion of the head portion causes the fastening portion to move toward the body portion, such that the resilient component is stored in the resilient component placement portion” – as shown and described.
As regards claim 10, reference teaches further limitation of “the resilient component has an end abutting against the body portion and another end abutting against the resilient component placement portion” – as shown, described, and otherwise addressed herein above. 
As regards claim 11, reference teaches further limitation of “the body portion has a fitting portion adapted to be fitted to a first object” – including portion indicated 12 in Fig 8 for example.
As regards claim 12, reference teaches further limitation of “the head portion, the resilient component placement portion or the rod portion functions as a fastening portion adapted to be fastened to a second object” – although functionally recited as part of an alternatively-phrased limitation, reference discloses the head portion 21 is fastened to ‘object’ 3.
As regards claim 13, reference teaches further limitation of “the resilient component placement portion is a blocking portion, such that the blocking portion and the body portion define a storage space” – as shown wherein the space ‘stores’ and ‘blocks’ outside interference with the spring for example.
As regards claim 14, reference teaches further limitation of “an end portion of the resilient component placement portion and the body portion are fitted to each other to define placement space height of the resilient component placement portion” – as shown.
As regards claim 15, reference teaches further limitation of “the body portion has a blocking portion for blocking the resilient component or the resilient component placement portion, the blocking portion being a flat surface portion, stepped portion, dent portion, raised portion, oblique surface portion, arcuate surface portion or curved surface portion” – although broadly phrased as an alternative limitation, the prior art body portion includes all of : ‘step’ structure geometry, recess or ‘dent’ geometry, and flat surface geometry.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. While grounds of rejection have been withdrawn wherever possible in view of favorable amendment, limitation and arguments regarding a ‘dent portion’ are not persuasive inasmuch as the term ‘dent’ is commonly used in reference to smallest of recesses, indentations, low spots, etc and prior art includes geometry that reads on same.  The broad limitation cannot be relied on to patentably distinguish from the well known prior art particularly noting that it has been held that claims in a pending application should be given their broadest reasonable interpretation.  In re Pearson, 181 USPQ 641 (CCPA 1974).  Otherwise, prior art disclosing similar structures as the presently-disclosed invention and including various dent structure for housing a spring end therein are made of record but not relied on at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677